Exhibit 10.28

 

COPY

 

FIFTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Fifth Amendment to Loan and Security Agreement is entered into as of March
26, 2003 (the “Amendment”), by and between COMERICA BANK-CALIFORNIA (“Bank”) and
SEEBEYOND TECHNOLOGY CORPORATION (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of December 4, 2000, as amended by that certain Amendment to Loan and
Security Agreement dated as of June 10, 2001, that certain Second Amendment to
Loan and Security Agreement dated as of October 31, 2001, that certain Third
Amendment to Loan and Security Agreement dated as of August 7, 2002, and that
certain Fourth Amendment to Loan and Security Agreement dated as of December 24,
2002, as amended from time to time (the “Agreement”).  The parties desire to
amend the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Section 2.1.3 (a) of the agreement is hereby revised in its
entirety to read as follows:

 

“(a)         Subject to the terms and conditions of this Agreement, from the
Closing Date through the Revolving Maturity Date, Bank agrees to issue or cause
to be issued letters of credit (each a “Letter of Credit,” collectively, the
“Letters of Credit”) for the account of Borrower in an aggregate face amount not
to exceed (A) the lesser of the Committed Revolving Line or the Borrowing Base,
minus the sum of (x) the then outstanding principal balance of the Advances, and
(y) the aggregate face amount of any outstanding Letters of Credit, or (B) Five
Million Dollars ($5,000,000).  Each such Letter of Credit shall be renewable
annually and shall have an expiration date no later than the Revolving Maturity
Date, unless prior to the Revolving Maturity Date, Borrower shall secure in cash
all obligations under any outstanding Letters of Credit on terms acceptable to
Bank.  All Letters of Credit shall be, in form and substance, acceptable to Bank
in its sole discretion and shall be subject to the terms and conditions of
Bank’s form of application and letter of credit agreement.  All amounts actually
paid by Bank in respect of a Letter of Credit shall, when paid, constitute an
Advance under this Agreement.”

 

2.             Section 7.6 of the Agreement hereby is amended in its entirety to
read as follows:

 

“7.6         Distributions.  Pay any cash dividends or make any other
distribution or payment on account of or in redemption, retirement or purchase
of any capital stock, or otherwise Transfer any assets to any Affiliates. 
Notwithstanding the foregoing, through March 7, 2005, Borrower may repurchase up
to an aggregate of $10,000,000 of its common stock at a price not to exceed
$5.00 per share (exclusive of any commissions or markups), so long as an Event
of Default does not exist prior to such repurchase or would not exist after
giving effect to such repurchase.”

 

3.             Section 7.7 of the Agreement hereby is amended in its entirety to
read as follows:

 

“7.7         Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments.  Notwithstanding the foregoing, through March
7, 2005, Borrower may repurchase up to an aggregate of $10,000,000 of its common
stock at a price not to exceed $5.00 per share (exclusive of any commissions or
markups), so long as an Event of Default does not exist prior to such repurchase
or would not exist after giving effect to such repurchase.”

 

4.             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be defined in the Agreement.  The Agreement, as amended hereby,
shall be and remain in full force and effect in accordance with its respective
terms and hereby is ratified and confirmed in all respects.  Except as expressly
set forth herein, the

 

--------------------------------------------------------------------------------


 

execution, delivery, and performance of this Amendment shall not operate as a
waiver of, or as an amendment of, any right, power, or remedy of Bank under the
Agreement, as in effect prior to the date hereof.  Borrower ratifies and
reaffirms the continuing effectiveness of all promissory notes, guaranties,
security agreements, mortgages, deeds of trust, environmental agreements, and
all other instruments, documents and agreements entered into in connection with
the Agreement.

 

5.             Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

 

6.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 

7.             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

(a)           this Amendment, duly executed by Borrower;

 

(b)           an Amendment fee of One Thousand Five Hundred Dollars ($1,500);

 

(c)           an amount equal to all Bank Expenses incurred to date; and

 

(d)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

SEEBEYOND TECHNOLOGY CORPORATION

 

 

 

By:

/s/ Barry Plaga

 

 

Title:

BARRY PLAGA

 

 

 

SVP & CFO

 

 

 

 

 

 

COMERICA BANK-CALIFORNIA

 

 

 

By:

Bonnie Kehe

 

 

 

 

Title:

Sr. VP

 

 

2

--------------------------------------------------------------------------------